     m




ABS/JN:MGD                                                          ,   IN CLERK'S OFFICE
                                                                    us DISTRICT COURT E.D.N.Y.
F. #2019R01376
                                                                    ^ DEC 23 20{9 iz
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                    BROOKLYN OFFICE
                                         X


UNITED STATES OF AMERICA                                INFORMATION


         - against -                                    Cr. No. 19-602(AMD)(PK)
                                                        (T. 18, U.S.C., §§ 982(a)(7), 982(b)(1),
ANAND KALEPU,                                            1349 and 3551 ^ m-l T. 21, U.S.C.,
                                                         § 853(p))
                         Defendant.


                                         X


THE UNITED STATES CHARGES:


                At all times relevant to this Information, unless otherwise indicated:

I.       Background


         A.     The Medicare Program


                 1.    The Medicare Program ("Medicare") was a federal health care program

providing benefits to persons who were at least 65 years old or disabled. Medicare was

administered by the Centers for Medicare and Medicaid Services("CMS"), a federal agency

under the United States Department of Health and Human Services. Individuals who

received Medicare benefits were referred to as Medicare "beneficiaries."

                2.     Medicare was a "Federal health care program" as defined by Title 42,

United States Code, Section 1320a-7b(f), and a "health care benefit program" as defined by

Title 18, United States Code, Section 24(b).

                3.     Medicare included coverage under four primary components, hospital

insurance("Medicare Part A"), medical insurance("Medicare Part B"), Medicare Advantage
("Medicare Part C")and prescription drug benefits("Medicare Part D"). Medicare Part B

covered medically necessary physicians' services and outpatient care, including durable

medical equipment, prosthetics, orthotics and supplies("DMEPOS"),such as Off-The-Shelf

("OTS")ankle braces, knee braces, back braces, elbow braces, wrist braces and hand braces

(collectively,"OTS braces"), OTS braces required minimal self-adjustment for appropriate

use and did not require expertise in trimming, bending, molding, assembling and customizing

to fit to the individual. CMS contracted with various companies to receive, adjudicate,

process and pay Medicare Part B claims, including claims for OTS braces.

               4.    Companies that provided DMEPOS services and physicians and other

healthcare providers that provided services to Medicare beneficiaries were referred to as

Medicare "providers." To participate in Medicare, providers were required to submit an

application in which the providers agreed to abide by the policies and procedures, rules and

regulations governing reimbursement. To receive Medicare funds, enrolled providers,

together with their authorized agents, employees and contractors, were required to abide by

all provisions ofthe Social Security Act(the "Act"),the regulations promulgated under the

Act and applicable policies, procedures, rules and regulations issued by CMS and its

authorized agents and contractors. Health care providers were provided with online access

to Medicare manuals and services bulletins describing proper billing procedures, rules and

regulations.

               5.    If Medicare approved a provider's application. Medicare assigned the

provider a Medicare Provider Identification Number("PIN" or "provider number"). A

health care provider who was assigned a Medicare PIN and provided services to beneficiaries

was able to submit claims for reimbursement to the Medicare contractor/carrier that included
the PIN assigned to that medical provider. Payments under the Medicare program were

often made directly to a provider ofthe goods or services, rather than to a Medicare

beneficiary. This payment occurred when the provider submitted the claim to Medicare for

payment, either directly or through a billing company.

              6.      Under Medicare Part B,claims for DMEPOS were required to be

reasonable and medically necessary for the treatment or diagnosis ofthe patient's illness or

injury. Medicare used the term "ordering/referring" provider to identify the physician or

nurse practitioner who ordered, referred or certified an item or service reported in that claim.

Individuals ordering or referring these services were required to have the appropriate

training, qualifications and licenses. A Medicare claim was required to set forth, among

other things, the beneficiaiy's name,the date the services were provided, the cost ofthe

services, the name and PIN or other health care provider who had ordered the services and

the name and identification number ofthe DMEPOS provider that had provided the services.

Providers conveyed this information to Medicare by submitting claims using billing codes

and modifiers.


              7.      To be reimbursed from Medicare for DMEPOS,the items or services

had to be reasonable, medically necessary, documented and actually provided as represented

to Medicare. Medicare would not pay claims procured through kickbacks and bribes. To

receive reimbursement for a covered service from Medicare, a provider was required to

submit a claim, either electronically or using a form containing the required information

appropriately identifying the provider, patient and services rendered, among other things.

              8.      Medicare regulations required health care providers enrolled with

Medicare to maintain complete and accurate patient medical records reflecting the medical
assessment and diagnoses oftheir patients, as well as records documenting actual treatment

ofthe patients to whom services were provided and for whom claims for payment were

submitted by the physician. Medicare required complete and accurate patient medical

records so that Medicare could verify that the services were provided as described on the

claim form. These records were required to be sufficient to permit Medicare, through its

contractors, to review the appropriateness of Medicare payments made to the health care

provider.

       B.     Telemedicine


              9.     "Telemedicine" provided a means of connecting patients to doctors by

using telecommunications technology, such as the internet or the telephone, to interact with a

patient.

              10.     Telemedicine companies provided telemedicine services to individuals

by hiring doctors and other health care providers. Telemedicine companies typically paid

doctors a fee to conduct consultations with patients. In order to generate revenue,

telemedicine companies typically either billed insurance or offered a membership program to

customers.


              11.     Medicare Part B covered expenses for specified telemedicine services if

certain requirements were met. These requirements included that(a)the beneficiary was

located in a rural or health professional shortage area;(b)services were delivered via an

interactive audio and video telecommunications system; and (c)the beneficiary was at a

practitioner's office or a specified medical facility- not at the beneficiary's home - during

the telemedicine consultation with a remote practitioner.
       C.      The Defendant and Related Entity

               12.   At all times relevant to this Information, the defendant ANAND

KALEPU was a medical doctor licensed to practice in Ohio whose practice included

telemedicine. KALEPU was a resident of Cleveland, Ohio.

               13.   Between approximately December 2018 and April 2019,the defendant

ANAND KALEPU worked as an independent contractor for a company("Company-1"), a

telemedicine company,the identity of which is known to the United States. Company-1

was a Delaware corporation with its principal office in Boca Raton, Florida.

11.    The Fraudulent Scheme


               14.   Between approximately December 2018 and April 2019,the defendant

ANAND KALEPU,together with others, agreed to execute and executed a scheme to

defraud Medicare by submitting and causing to be submitted claims to Medicare:(a)for

services not rendered;(b)that misrepresented the nature ofthe services rendered;(c)for

services that were not medically necessary; and(d)for services that otherwise did not qualify

for payment.

               15.   On or about December 5, 2018, the defendant ANAND KALEPU

entered into a sham contract with Company-1 in which he purportedly agreed to provide

medical services to Medicare beneficiaries in a telemedicine setting. In reality, KALEPU

did not provide legitimate medical services to Medicare beneficiaries through Company-1.

Instead, KALEPU ordered DMEPOS regardless of medical necessity, in the absence of a

pre-existing doctor-patient relationship, without a physical examination and generally based

solely on a short telephonic conversation with the beneficiary. In exchange for KALEPU
signing DMEPOS orders and causing the submission ofDMEPOS claims regardless of

medical necessity, Company-1 and others paid or caused payments to be made to KALEPU.

              16.     The defendant ANAND KALEPU and others concealed and disguised

the fraudulent scheme by preparing or causing to be prepared false and fraudulent

documentation, and/or submitting or causing the submission offalse and fraudulent

documentation to Medicare, including documentation stating that KALEPU had

(a) determined that a particular course oftreatment, including the prescription of OTS braces,

was purportedly medically necessary,(b)provided Medicare beneficiaries with information

regarding follow-up medical treatment and(c)counseled them to consult with their personal

physicians in connection with ordering DMEPOS,when,in fact, KALEPU had not done any

ofthe above. As a result, KALEPU and others falsified, fabricated, altered and caused the

falsification, fabrication and alteration of patient files, DMEPOS orders and other records, all

to support claims to Medicare for DMEPOS that were medically unnecessary, ineligible for

Medicare reimbursement and/or not provided as represented.

               17.    For example, on or about March 21,2019,the defendant ANAND

KALEPU participated in a telemedicine-related telephone call with Patient-1, an individual

whose identity is known to the United States, who had been assigned by Company-1 to

KALEPU for the purpose of prescribing DMEPOS. During that call, KALEPU prescribed

two OTS braces to Patient-1. Thereafter, KALEPU signed two medical records based on

the telephone call, one corresponding to each OTS brace he had prescribed to Patient-1.

Both medical records stated that KALEPU had provided treatment instructions to Patient-1

that he had not actually provided. Both medical records also certified that the OTS braces
prescribed to Patient-1 had been deemed medically necessary when,in fact, KALEPU had

not conducted the type of examination that would permit him to make that determination.

               18.     In total, the defendant ANAND KALEPU submitted or caused to be

submitted more than $1.3 million offalse and fraudulent claims to Medicare for DMEPOS,

including OTS braces, that were medically unnecessary, ineligible for Medicare

reimbursement and/or not provided as represented.

               19.     The defendant ANAND KALEPU prescribed DMEPOS at the direction

of Company-1 to residents of Brooklyn, Queens and Staten Island, New York, which are

within the Eastern District of New York.

                     CONSPIRACY TO COMMIT HEALTH CARE FRAUD


               20.     The allegations set forth in paragraphs one through 19 are realleged and

incorporated as if fully set forth in this paragraph.

               21.     In or about and between December 2018 and April 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ANAND KALEPU,together with others, did knowingly and intentionally conspire

to execute, and attempt to execute, a scheme and artifice to defraud Medicare, a health care

benefit program, as that term is defined under Title 18, United States Code, Section 24(b),

and to obtain, by means of one or more materially false and fraudulent pretenses,

representations and promises, money and property owned by, and under the custody and

control of, Medicare, in connection with the delivery of and payment for health care benefits,

items and services, contrary to Title 18, United States Code, Section 1347.

                (Title 18, United States Code, Sections 1349 and 3551 et seq.I
                          CRIMINAL FORFEITURE ALLEGATION

               22.    The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 982(a)(7), which requires any person convicted of

a federal health care offense to forfeit property, real or personal, that constitutes, or is derived

directly or indirectly from, gross proceeds traceable to the commission ofsuch offense.

               23.    If any ofthe above-described forfeitable property, as a result ofany act

or omission ofthe defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Sections 982(b)(1), to seek forfeiture of any
other property of the defendant up to the value of the forfeitable property described in this

forfeiture allegation.

              (Title 18, United States Code, Sections 982(a)(7) and 982(b)(1); Title 21,

United States Code, Section 853(p))




                                                 RICHARD P. DONOGHUE
                                                 UNITED STATES ATTORNEY
                                                 EASTERN DISTRICT OF NEW YORK




                                                 ROBERT ZINK
                                                 CHIEF,FRAUD SECTION
                                                 CRIMINAL DIVISION
                                                 U.S. DEPARTMENT OF JUSTICE




                                                 ACTING UNIT50^TAT^ ATTORNEY
                                                 PURSUANT TO 28
FJ:2019R01376
FORM DBD-34     No.
JUN.85
                       UNITED STATES DISTRICT COURT
                                     EASTERN District of NEW YORK
                                             CRIMINAL DIVISION
                              THE UNITED STATES OF AMERICA
                                                      VS.
                                                 ANAND KALEPU,
                                                                             Defendant.
                                             INFORMATION
                 (T. 18, U.S.C., §§ 982(a)(7), 982(b)(1), 1349 and 3551 et seq.; T. 21,
                                           U.S.C.,§ 853(p))
                      A true bill.
                                                                               Foreperson
                Filed in open court this                    day,
                of                         A.D. 20
                                                                                    Clerk
                Bail, $
                  Miriam L. Glaser Dauermann, TrialAttorneyf United States Dep*t of
                                       Justice (718)254-7575
